United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-2639
                                    ___________

Freeman Stewart,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas.
Robert L. Anderson; Todd Sanders,    *
                                     * [UNPUBLISHED]
            Appellees.               *
                                ___________

                          Submitted: June 5, 1998
                              Filed: June 12, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      In this 42 U.S.C. § 1983 action involving alleged Fourth Amendment violations,
Freeman Stewart appeals from the final judgment entered in the United States District
Court for the Western District of Arkansas in favor of defendants after a bench trial.
To the extent we are able to review Stewart&s arguments on appeal without a transcript,
see Fed. R. App. P. 10(b), we conclude no error of law appears. Accordingly, the
judgment of the district court is affirmed. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-